Citation Nr: 1018919	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  04-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative disc 
disease of the back, to include as secondary to scoliosis.

4.  Entitlement to service connection for a right leg 
condition, to include as secondary to scoliosis.

5.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to scoliosis.

6.  Entitlement to service connection for heart disease, to 
include as secondary to hypertension.

7.  Entitlement to service connection for sleep apnea, to 
include as secondary to hypertension.
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The Veteran later moved to Arkansas.

In February 2007, the Board issued a decision adjudicating 
the issues of service connection reflected on the title page 
of this decision.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  

In December 2008, the Court issued a Memorandum Decision, 
partially vacating that February 2007 decision and remanding 
the issues cited above to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2009, the Veteran's Senate representative contacted 
the RO pursuant to a constituent authorization form regarding 
the Veteran's claims before the Board.  In a June 2009 
letter, the RO responded to the Senator's office stating in 
relevant part, "We regret to inform you that we have 
recently been advised that [the Veteran] passed away on April 
13, 2009."  

For unclear reasons, it does not appear that the RO has 
attempted to obtain a death certificate or to verify the 
Veteran's alleged death with the Social Security 
Administration (SSA).  There is no further notice of the 
Veteran's death in the claims file.  Efforts by the Board to 
confirm the Veteran's death were unsuccessful.

As a matter of law, appellants' claims do not survive their 
deaths, and the Board does not have jurisdiction to 
adjudicate the merits of such claims.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009); Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  A dismissal would therefore be the normal 
course of action.  However, in this case the claims file does 
not currently contain any authoritative notice upon which the 
Board may rely to dismiss the claims.  On Remand, the RO 
should determine whether or not the Veteran is deceased, and, 
if so, obtain verification of his death.

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether or not 
the information received by VA, that the 
Veteran is deceased, is accurate.  If the 
Veteran is determined to be deceased, the 
RO must obtain the Veteran's certificate 
of death, or verify his death from the 
Social Security Administration, or another 
authoritative government agency.

2.  If the RO determines that the Veteran 
is not deceased, the RO should obtain a 
current address for him, enter such 
determination into the record, and return 
the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


